Citation Nr: 1738580	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-30 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES  

1.  Entitlement to service connection for an acquired psychiatric disorder claimed as posttraumatic stress disorder (PTSD), anxiety, and depression.  

2.  Entitlement to an initial compensable disability rating in excess of 20 percent for a right shoulder strain (major).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from June 1987 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record. 

The Board notes that the scope of a service connection claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has broadly characterized the Veteran's claim as one for service connection for an acquired psychiatric disability.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of an increased disability rating for service-connected right shoulder strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record indicates the Veteran is not shown to meet the criteria for a diagnosis of PTSD, and his other psychiatric diagnoses are not shown to be related to an in-service event or injury, to include his claimed stressors.
CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder claimed as PTSD, anxiety, and depression are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103 (a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a June 2010 letter, prior to the October 2010 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran has been obtained.  In addition, the Veteran was afforded a VA examination in September 2010.  In addition, the Veteran was afforded the opportunity to present testimony at a hearing before the Board in November 2016.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (2016).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(1); see also 38 U.S.C.A. § 1154 (b) (West 2014).  

Corroboration of every detail of a claimed stressor, including an appellant's personal involvement, is not required; rather, a veteran needs only to submit independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  Pentecost v. Principi, 16 Vet. App. 124 (2002), citing Suozzi v. Brown, 10 Vet. App. 307 (1997).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran asserts that he has a psychiatric disorder related to active service.  

As an initial matter, the Board finds that the Veteran has not had a diagnosis of PTSD during the period of the claim.  In that regard, the Board notes that the medical evidence of record consistently determined that the Veteran did not meet the full criteria for PTSD even though he experienced some PTSD symptoms.  See 38 C.F.R. § 4.125(a).  VA medical records indicate the Veteran's psychiatric diagnoses include panic attacks, generalized anxiety disorder, recurrent major depressive disorder, and adjustment disorder.  However, a formal diagnosis of PTSD has never been provided.  VA records from March 2005 indicate the Veteran had a positive score for PTSD as well as major depressive disorder.  However, no formal diagnosis was provided.  Records from 2006 show the Veteran sought treatment to be stabilized as he reported frequent bouts of anger and long periods of depression.  However a negative PTSD screening indicates he did not report having a stressor event that caused nightmares, hypervigilance, or emotional numbness.  In December 2009, the Veteran underwent a PTSD evaluation.  The medical record indicates the Veteran reported fighting with his girlfriend, mother, and daughter.  He also reported sleeping during the day and having nightmares at night.  Relevantly, the record indicates the Veteran reported participating in operation Desert Storm doing search and rescue.  However, the examiner did not provide a diagnosis of PTSD.  Rather, his diagnosis was of posttraumatic stress sub threshold (PTSS). 

Likewise, the Veteran underwent a VA examination for compensation purposes in September 2010.  The examiner reviewed the Veteran's medical records and c-file.  In her examination report, the examiner noted the Veteran's diagnoses of major depressive disorder, generalized anxiety disorder with panic attacks and addictive disorder with opiate abuse.  Despite showing some symptoms of PTSD, the examiner concluded the Veteran did not meet the diagnostic criteria for such a diagnosis.  The examiner reasoned the Veteran denied any traumatic nightmares stating that his dreams are usually about basic training and he denied experiencing any disturbing intrusive thoughts on a regular basis.  Additionally, the examiner noted the Veteran did not endorse avoidance symptoms and only endorsed hyperarousal but no other related symptoms. 

More recent medical records reveal a worsening of symptoms but no formal diagnosis of PTSD is shown.  Given the lack of a formal diagnosis of PTSD, service connection for PTSD is not warranted.  See 38 C.F.R. §§ 3.304(f), 4.125(a); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board now turns to the Veteran's established psychiatric diagnoses to determine whether entitlement to service connection is warranted.  As previously noted, the medical evidence of record shows the Veteran has current diagnoses of generalized anxiety, and major depressive disorder with frequent panic attacks.  Therefore, the next issue to determine is whether there is evidence of an in-service event, disease or injury.  

To that end, the Board notes the Veteran stated his mental condition was incurred or related to his time in the Gulf War in his June 2010 claim.  During the December 2009 PTSD evaluation the Veteran reported the following traumatic experiences: working search and rescue, friendly fire, seeing body bags, and seeing the faces of the pilots.  However, he was unable to identify a specific incident related to his distress.  Similarly, at his September 2010 VA examination, the Veteran reported he was deployed to Kuwait for Operation Desert Shield/Storm.  While in Kuwait he stated he was with the 3700 Support Services and his primary responsibility was working in the armory.  He also indicated he was responsible for checking in weapons.  Additionally he reported on three separate occasions he, along with three others, were sent to recover bodies from the Persian Gulf.  Indeed, a review of the record reveals the Veteran has consistently reported the above-noted events.  Relevantly, however, in multiple records the Veteran was unable to recall the specific dates of his deployment. 

The objective evidence of record directly contradicts the Veteran's reports.  For example, the Veteran's Form DD-214 indicates he had no foreign service or combat medals upon discharge.  The September 2010 VA examiner did note the Veteran's DD-214 contains a notation reflecting service "in support of Operation Desert Shield/Storm" from August 2, 1990 to September 15, 1991.  However, the Board finds this is a general comment indicating the beginning date for Operation Desert Shield/Storm and not evidence of deployment or combat service.  Additionally, personnel records from July 1990 reflect the Veteran was at the Lackland, Texas Air Base from August 1989 to July 1990.  A July 1991 promotion recommendation reveals the Veteran was a Food Services shift leader at the Lackland Air Base in Texas and had been in that position since August 1990.  Further, military records from August 1991 depicting the Veteran's assignments reveal no overseas duty history. 

Although the Veteran is competent to report the events and circumstances of his service, and may sincerely believe his own reports, the Board finds the preponderance of the evidence shows the Veteran was never deployed to Kuwait to serve in Operation Desert Shield/Storm.  Further the Board notes the Veteran has not identified any other in-service event, disease, or injury that would have caused his current psychiatric conditions.  Therefore, he has not met the second requirement of his service connection claim.  As the evidence indicates the claimed in-service events did not occur, there is no need to discuss whether a nexus exists.  As such, the Board finds the preponderance of the evidence is against entitlement to service connection for an acquired psychiatric disorder.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, anxiety, and depression is denied.  


REMAND

While further delay is regrettable, the Board finds additional development is necessary before deciding the Veteran's claim. 

The Board notes the Veteran last underwent a VA examination for his right shoulder strain in September 2010, more than six years ago.  During the examination, the examiner noted the Veteran's diminished range of motion in the right shoulder as well as pain with active range of motion.  At his November 2016 hearing, the Veteran testified the right shoulder strain had worsened to the point where he was almost unable to move his right arm.  Additionally he reported feeling tingling or numbness in the right shoulder.  The Board finds the Veteran competent and credible to report these symptoms as they are capable of lay observation.  

Given that the Veteran indicated his right shoulder strain has worsened since 2010, and the fact that he underwent a VA examination more than six years ago, the Board must remand to obtain a new VA examination to assess the current severity of the Veteran's service-connected disability.  See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If it is deemed any pertinent records do not exist, or that additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected right shoulder strain.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to specifically include measurements of active, passive, weight-bearing, and non-weight-bearing range of motion assessments.  If the examiner is unable to conduct the required testing or concludes the required testing is not necessary, he or she should clearly explain why that is so. 

3.  Undertake any other indicated development.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


